DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits. Claims 1-20 are pending.

Claim Objections
Claim 20 is objected to because of the following informalities:  “inconsistent with sensor data” in line 3 should read “inconsistent with the sensor data” since “sensor data” has already been introduced in parent claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 8, the claim recites “wherein the probability distribution is for a steering control command over inverse curvature conditioned on the perceptual features and the unrouted-map features”. The meaning of this limitation, particularly “a steering control command over increase curvature”, could not be ascertained by the Examiner and does not appear to be disclosed in any further detail in the specification. Examiner invites Applicant to explain the meaning of this limitation for clarity and completeness of the record.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-11, 13, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites a system configured to “extract perceptual features from sensor data; extract unrouted-map features from unrouted map data; combine the perceptual features and the unrouted-map features to produce first combined features data; and output, based at least in part on the first combined features data, parameters of a probability distribution for one or more steering trajectories that are available to a vehicle” and “perform a localization of the vehicle based, at least in part, on parameters of the probability distribution”. The broadest reasonable interpretation of these limitations includes mental activity and is therefore abstract (see [0019] of Applicant’s specification). This judicial exception is not integrated into a practical application because the mental activity is not applied or used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. vehicle localization). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “one or more sensors to output sensor data; one or more processors; and a memory…storing a computation module including instructions…”. The processor, memory, and instructions are not significantly more because they amount to mere instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The one or more sensors are not significantly more because they only provide a general link to the technology. Furthermore, the “one or more sensors to output sensor data” do not amount to significantly more because they are well-understood, routine, and conventional previously known to the industry and specified at a high level of generality (see for example, Herman [0024-26]).
Claims 5-10 are rejected for the same reasons as claim 1 and because they also fail to practically apply the abstract idea or provide significantly more. Specifically, claims 5, 7, and 10 involve additional mental activities; claim 6 involves a mathematical concept/calculation (“double marginalization” disclosed in [0044-45] of specification); claim 8 further defines the information of the mental activity; claim 9 is considered to be a mathematical concept/relationship.
Regarding claim 11, the claim recites a non-transitory computer-readable medium that, when executed, cause a processor(s) to “extract perceptual features from sensor data; extract unrouted-map features from unrouted map data; combine the perceptual features and the unrouted-map features to produce first combined features data; output, based at least in part on the first combined features data, parameters of a probability distribution for one or more steering trajectories that are available to a vehicle; and perform a localization of the vehicle based, at least in part, on parameters of the probability distribution”. The broadest reasonable interpretation of these limitations includes mental activity and is therefore abstract (see [0019] of Applicant’s specification). This judicial exception is not integrated into a practical application because the mental activity is not applied or used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. vehicle localization). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are “one or more processors” and a “non-transitory computer-readable medium …storing instructions…”. The processor, memory, and instructions are not significantly more because they amount to mere instructions to implement the abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. 
Regarding claim 13, the claim recites a method comprising “extracting perceptual features from sensor data; extracting unrouted-map features from unrouted map data; combining the perceptual features and the unrouted-map features to produce first combined features data; outputting, based at least in part on the first combined features data, parameters of a probability distribution for one or more steering trajectories that are available to a vehicle; and performing a localization of the vehicle based, at least in part, on parameters of the probability distribution”. The broadest reasonable interpretation of these limitations includes mental activity and is therefore abstract (see [0019] of Applicant’s specification). This judicial exception is not integrated into a practical application because the mental activity is not applied or used in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (i.e. vehicle localization). The claim does not include any additional elements.
Claims 17-20 are rejected for the same reasons as claim 13 and because they also fail to practically apply the abstract idea or provide significantly more. Specifically, claims 17, 19, and 20 involve additional mental activities; and claim 18 involves a mathematical concept/calculation (“double marginalization” disclosed in [0044-45] of specification).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8, 10-16, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Herman et al. (US 2020/0055515 A1).
Regarding claim 1, Herman teaches a system for vehicular navigation and localization, the system comprising: 
one or more sensors to output sensor data ([0024-26]); 
one or more processors (computing device 115; [0017]); and 
a memory communicably coupled to the one or more processors ([0017]) and storing: 
a computation module including instructions that when executed by the one or more processors ([0017]) cause the one or more processors to: 
extract perceptual features from the sensor data (Fig. 7: step 702); 
extract unrouted-map features from unrouted map data ([0029]: With map data, ascertain 3D pose of the vehicle, fields of view, roadways, lanes, distances and directions to and speeds of objects; [0043]; Examiner understands “unrouted” to be map data/features that are not dependent on a specified route along certain roadways. See [0036] of Applicant’s specification); 
combine the perceptual features and the unrouted-map features to produce first combined features data ([0029]: combining radar data and lidar data with map data to produce a “cognitive map”; [0039]: “The cognitive map 414 can be created …by acquiring an processing one or more of video data, radar data, lidar data, or V-to-V or V-to-I networking data with vehicle 110 pose data and map data…”); and 
output, based at least in part on the first combined features data, parameters of a probability distribution for one or more steering trajectories that are available to a vehicle ([0015]: “The path polynomial and its probability can be included in a cognitive map”; Fig. 6: steering trajectories 612-624; [0038]: “a prediction of the probability space of the future vehicle trajectory”; [0042]: “cognitive map 414 includes information regarding high probability second or third vehicles 608, 610 path polynomials 614, 620 and low probability path polynomials 616, 618, 622, 624”; [0050-51]); and 
a localization module including instructions that when executed by the one or more processors cause the one or more processors to perform a localization of the vehicle based, at least in part, on the parameters of the probability distribution ([0015]: “Determining probabilities for predicted locations, speeds and directions of a first vehicle can include determining a location of the first vehicle with respect to the second vehicle…can be based on determining a path polynomial and its probability”; Fig. 7, step 704).
Regarding claim 2, Herman teaches the system of claim 1, and Herman also teaches that: the computation module includes further instructions that when executed by the one or more processors cause the one or more processors to: 
extract routed-map features from routed map data ([0021]: tactical behaviors (i.e. …to achieve safe and efficient traversal of a route) such as distance between vehicles…lane change…time to arrival at a particular location…”; [0039], [0051]: destination location on a roadway 600; Examiner understands “routed” to be map data/features that are related to a specified route along certain roadways. See [0036] of Applicant’s specification); 
combine the routed-map features with the first combined features data to produce second combined features data ([0051]: consideration of cognitive map as it relates to the vehicle reaching a destination location); 
output, based at least in part on the second combined features data, a deterministic steering control signal corresponding to a particular one of the one or more steering trajectories ([0039]: computing device 115 can determine commands to send to controllers to control inter alia steering; [0051]: determine path polynomial 612 that permits vehicle 110 to reach a destination location on a roadway 600 while…avoiding high probability path polynomials; [0021]: tactical behaviors (i.e. …to achieve safe and efficient traversal of a route) such as…lane change…left-turn-across-path minimum… which involve steering); and 
the system further comprises a control module including instructions that when executed by the one or more processors cause the one or more processors to control steering of the vehicle based, at least in part, on the deterministic steering control signal (Fig. 7, step 706; [0009]: steering controlled by computers).
Regarding claim 3, Herman teaches the system of claim 1, and Herman also teaches that the vehicle is an ego vehicle (vehicle 110; [0040]) and the computation module includes further instructions that when executed by the one or more processors cause the one or more processors to: 
predict that the ego vehicle will travel along a particular one of the one or more steering trajectories (Fig. 6, trajectory 612) based, at least in part, on the parameters of the probability distribution ([0041], [0051]: predicting a probability of whether trajectory 612 will interfere with other vehicle trajectories); and 
control one or more vehicle systems of the ego vehicle in response to the particular one of the one or more steering trajectories ([0051]: “Computing device 115 operates vehicle 110 based on cognitive map data by determining a path polynomial 612 that permits vehicle 110 to reach a destination location on a roadway 600 while maintaining a target speed and avoiding collisions or near-collisions by avoiding high probability path polynomials 614, 620…computing device 115 has planned an escape path polynomial that can be implemented…an escape path polynomial can be path polynomial 612 including slowing down…an escape path polynomial can include inverting a remaining portion of the maneuver.”).
Regarding claim 4, Herman teaches the system of claim 1, and Herman also teaches that the vehicle is a road agent external to an ego vehicle (vehicle 608, 610) and the computation module includes further instructions that when executed by the one or more processors cause the one or more processors to: 
predict that the road agent will travel along a particular one of the one or more steering trajectories based, at least in part, on the parameters of the probability distribution (Fig. 6, trajectories 614 and 620 are highly probable whereas trajectories 616, 618, 622, and 624 are less probable); and 
control one or more vehicle systems of the ego vehicle in response to the particular one of the one or more steering trajectories ([0051]: “Computing device 115 operates vehicle 110 based on cognitive map data by determining a path polynomial 612 that permits vehicle 110 to reach a destination location on a roadway 600 while maintaining a target speed and avoiding collisions or near-collisions by avoiding high probability path polynomials 614, 620. Computing device 115 can determine a path polynomial 612 that can interfere with a low probability path polynomial 616, 618, 622, 624, as long as computing device 115 has planned an escape path polynomial...”).
Regarding claim 7, Herman teaches the system of claim 1, and Herman also teaches that the localization module includes instructions to perform the localization of the vehicle by distinguishing a particular location in a set of locations from the other locations in the set of locations based, at least in part, on the parameters of the probability distribution (Fig. 6: lanes 602, 604, and 606 are distinguished; [0039-41], [0051]). 
Regarding claim 8, Herman teaches the system of claim 1, and Herman also teaches that the probability distribution is for a steering control command over inverse curvature conditioned on the perceptual features and the unrouted-map features ([0051]: an escape path for a lane change maneuver “can include inverting a remaining portion of the maneuver”).
Regarding claim 10, Herman teaches the system of claim 1, and Herman also teaches that the localization module includes further instructions to: 
detect that at least one of the localization of the vehicle and the unrouted map data is inconsistent with the sensor data ([0052]: calculate a “loss term” by “differencing a high probability predicted path polynomial 614, 620 from an observed [i.e. sensed] path polynomial”); and 
correct the localization of the vehicle based, at least in part, on the parameters of the probability distribution ([0052]: step 708, retrain/correct DNN (which generates the cognitive map 414 which includes a top-down representation of an environment around the vehicle including locations of objects) based on observed driving styles using and original image and the “loss term”).
Regarding claim 11, Herman teaches a non-transitory computer-readable medium for vehicular navigation and localization and storing instructions that when executed by one or more processors ([0017]) cause the one or more processors to: 
extract perceptual features from sensor data (Fig. 7: step 702); 
extract unrouted-map features from unrouted map data ([0029]: With map data, ascertain 3D pose of the vehicle, fields of view, roadways, lanes, distances and directions to and speeds of objects; [0043]; Examiner understands “unrouted” to be map data/features that are not dependent on a specified route along certain roadways. See [0036] of Applicant’s specification); 
combine the perceptual features and the unrouted-map features to produce first combined features data ([0029]: combining radar data and lidar data with map data to produce a “cognitive map”; [0039]: “The cognitive map 414 can be created …by acquiring an processing one or more of video data, radar data, lidar data, or V-to-V or V-to-I networking data with vehicle 110 pose data and map data…”); 
output, based at least in part on the first combined features data, parameters of a probability distribution for one or more steering trajectories that are available to a vehicle ([0015]: “The path polynomial and its probability can be included in a cognitive map”; Fig. 6: steering trajectories 612-624; [0038]: “a prediction of the probability space of the future vehicle trajectory”; [0042]: “cognitive map 414 includes information regarding high probability second or third vehicles 608, 610 path polynomials 614, 620 and low probability path polynomials 616, 618, 622, 624”; [0050-51]); and 
perform a localization of the vehicle based, at least in part, on the parameters of the probability distribution ([0015]: “Determining probabilities for predicted locations, speeds and directions of a first vehicle can include determining a location of the first vehicle with respect to the second vehicle…can be based on determining a path polynomial and its probability”; Fig. 7, step 704). 
Regarding claim 12, Herman teaches the non-transitory computer-readable medium of claim 11, and Herman also teaches that the instructions further include instructions that when executed by one or more processors cause the one or more processors to: 
extract routed-map features from routed map data ([0021]: tactical behaviors (i.e. …to achieve safe and efficient traversal of a route) such as distance between vehicles…lane change…time to arrival at a particular location…”; [0039], [0051]: destination location on a roadway 600; Examiner understands “routed” to be map data/features that are related to a specified route along certain roadways. See [0036] of Applicant’s specification); 
combine the routed-map features with the first combined features data to produce second combined features data ([0051]: consideration of cognitive map as it relates to the vehicle reaching a destination location); 
output, based at least in part on the second combined features data, a deterministic steering control signal corresponding to a particular one of the one or more steering trajectories ([0039]: computing device 115 can determine commands to send to controllers to control inter alia steering; [0051]: determine path polynomial 612 that permits vehicle 110 to reach a destination location on a roadway 600 while…avoiding high probability path polynomials; [0021]: tactical behaviors (i.e. …to achieve safe and efficient traversal of a route) such as…lane change…left-turn-across-path minimum… which involve steering); and 
control steering of the vehicle based, at least in part, on the deterministic steering control signal (Fig. 7, step 706; [0009]: steering controlled by computers).
Regarding claim 13, Herman teaches a method of vehicular navigation and localization, the method comprising: 
extracting perceptual features from sensor data (Fig. 7: step 702); 
extracting unrouted-map features from unrouted map data ([0029]: With map data, ascertain 3D pose of the vehicle, fields of view, roadways, lanes, distances and directions to and speeds of objects; [0043]; Examiner understands “unrouted” to be map data/features that are not dependent on a specified route along certain roadways. See [0036] of Applicant’s specification); 
combining the perceptual features and the unrouted-map features to produce first combined features data ([0029]: combining radar data and lidar data with map data to produce a “cognitive map”; [0039]: “The cognitive map 414 can be created …by acquiring an processing one or more of video data, radar data, lidar data, or V-to-V or V-to-I networking data with vehicle 110 pose data and map data…”); 
outputting, based at least in part on the first combined features data, parameters of a probability distribution for one or more steering trajectories that are available to a vehicle ([0015]: “The path polynomial and its probability can be included in a cognitive map”; Fig. 6: steering trajectories 612-624; [0038]: “a prediction of the probability space of the future vehicle trajectory”; [0042]: “cognitive map 414 includes information regarding high probability second or third vehicles 608, 610 path polynomials 614, 620 and low probability path polynomials 616, 618, 622, 624”; [0050-51]); and 
performing a localization of the vehicle based, at least in part, on the parameters of the probability distribution ([0015]: “Determining probabilities for predicted locations, speeds and directions of a first vehicle can include determining a location of the first vehicle with respect to the second vehicle…can be based on determining a path polynomial and its probability”; Fig. 7, step 704).
Regarding claim 14, Herman teaches the method of claim 13, and Herman also teaches: 
extracting routed-map features from routed map data ([0021]: tactical behaviors (i.e. …to achieve safe and efficient traversal of a route) such as distance between vehicles…lane change…time to arrival at a particular location…”; [0039], [0051]: destination location on a roadway 600; Examiner understands “routed” to be map data/features that are related to a specified route along certain roadways. See [0036] of Applicant’s specification); 
combining the routed-map features with the first combined features data to produce second combined features data ([0051]: consideration of cognitive map as it relates to the vehicle reaching a destination location); 
outputting, based at least in part on the second combined features data, a deterministic steering control signal corresponding to a particular one of the one or more steering trajectories ([0039]: computing device 115 can determine commands to send to controllers to control inter alia steering; [0051]: determine path polynomial 612 that permits vehicle 110 to reach a destination location on a roadway 600 while…avoiding high probability path polynomials; [0021]: tactical behaviors (i.e. …to achieve safe and efficient traversal of a route) such as…lane change…left-turn-across-path minimum… which involve steering); and 
controlling steering of the vehicle based, at least in part, on the deterministic steering control signal (Fig. 7, step 706; [0009]: steering controlled by computers).
Regarding claim 15, Herman teaches the method of claim 13, and Herman also teaches that the vehicle is an ego vehicle (vehicle 110; [0040]) and the method further comprises: 
predicting that the ego vehicle will travel along a particular one of the one or more steering trajectories (Fig. 6, trajectory 612) based, at least in part, on the parameters of the probability distribution ([0041], [0051]: predicting a probability of whether trajectory 612 will interfere with other vehicle trajectories); and 
controlling one or more vehicle systems of the ego vehicle in response to the particular one of the one or more steering trajectories ([0051]: “Computing device 115 operates vehicle 110 based on cognitive map data by determining a path polynomial 612 that permits vehicle 110 to reach a destination location on a roadway 600 while maintaining a target speed and avoiding collisions or near-collisions by avoiding high probability path polynomials 614, 620…computing device 115 has planned an escape path polynomial that can be implemented…an escape path polynomial can be path polynomial 612 including slowing down…an escape path polynomial can include inverting a remaining portion of the maneuver.”).
Regarding claim 16, Herman teaches the method of claim 13, and Herman also teaches that the vehicle is a road agent external to an ego vehicle (vehicle 608, 610) and the method further comprises: 
predicting that the road agent will travel along a particular one of the one or more steering trajectories based, at least in part, on the parameters of the probability distribution (Fig. 6, trajectories 614 and 620 are highly probable whereas trajectories 616, 618, 622, and 624 are less probable); and 
controlling one or more vehicle systems of the ego vehicle in response to the particular one of the one or more steering trajectories ([0051]: “Computing device 115 operates vehicle 110 based on cognitive map data by determining a path polynomial 612 that permits vehicle 110 to reach a destination location on a roadway 600 while maintaining a target speed and avoiding collisions or near-collisions by avoiding high probability path polynomials 614, 620. Computing device 115 can determine a path polynomial 612 that can interfere with a low probability path polynomial 616, 618, 622, 624, as long as computing device 115 has planned an escape path polynomial...”).
Regarding claim 19, Herman teaches the method of claim 13, and Herman also teaches that performing the localization of the vehicle includes distinguishing a particular location in a set of locations from the other locations in the set of locations based, at least in part, on the parameters of the probability distribution (Fig. 6: lanes 602, 604, and 606 are distinguished; [0039-41], [0051]).
Regarding claim 20, Herman teaches the method of claim 13, and Herman also teaches: 
detecting that at least one of the localization of the vehicle and the unrouted map data is inconsistent with sensor data ([0052]: calculate a “loss term” by “differencing a high probability predicted path polynomial 614, 620 from an observed [i.e. sensed] path polynomial”); and 
correcting the localization of the vehicle based, at least in part, on the parameters of the probability distribution ([0052]: step 708, retrain/correct DNN (which generates the cognitive map 414 which includes a top-down representation of an environment around the vehicle including locations of objects) based on observed driving styles using and original image and the “loss term”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 2020/0055515 A1) in view of Yi et al. (US 2018/0299557 A1).
Regarding claim 5, Herman teaches the system of claim 1, and Herman also teaches updating posterior beliefs based on new/observed data ([0033]) but Herman does not explicitly teach updating “a posterior estimate of a pose of the vehicle”. However, Yi teaches a method and apparatus which maps an environment using lasers on a moving vehicle ([0038]). The method includes acquiring pose changes of the vehicle (step 201), determining an a priori pose of the laser radar (step 202) and later correcting the a priori pose to obtain an a posteriori pose (step 205). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herman to update the a posteriori pose of the vehicle as suggested by Yi in order to continuously estimate and correct a pose of vehicle thereby improving accuracy (Yi [0022]).
Regarding claim 17, Herman teaches the method of claim 13, and Herman also teaches updating posterior beliefs based on new/observed data ([0033]) but Herman does not explicitly teach updating “a posterior estimate of a pose of the vehicle”. However, Yi teaches a method and apparatus which maps an environment using lasers on a moving vehicle ([0038]). The method includes acquiring pose changes of the vehicle (step 201), determining an a priori pose of the laser radar (step 202) and later correcting the a priori pose to obtain an a posteriori pose (step 205). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herman to update the a posteriori pose of the vehicle as suggested by Yi in order to continuously estimate and correct a pose of vehicle thereby improving accuracy (Yi [0022]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Herman et al. (US 2020/0055515 A1).
Regarding claim 9, Herman teaches the system of claim 8. Herman does not explicitly teach that “the probability distribution is a Gaussian Mixture Model”. However, Herman does disclose treating a probability distribution as a Gaussian mixture ([0033]). Therefore, the claim would have been obvious because a Gaussian mixture model was recognized as part of the ordinary capabilities of one skilled in the art and would have yielded predictable results – namely, expressing a probability distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662